 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DMITRIY YEGOROV,                                  No. 2:19-cv-01110 MCE AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    VERA DZYBA,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 17, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 4. Plaintiff has

22   not filed objections to the findings and recommendations.

23          Although it appears from the file that plaintiff’s copy of the findings and

24   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

25   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

26   of documents at the record address of the party is fully effective.

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
                                                        1
 1   ORDERED that:

 2          1. The findings and recommendations filed October 17, 2019, are ADOPTED in full.

 3          2. This action is DISMISSED, without prejudice, for lack of prosecution and for failure to

 4   comply with the court’s order. See Fed R. Civ. P. 41(b); Local Rule 110.

 5          3. The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   Dated: November 19, 2019

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
